     Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 1 of 12 PageID #: 260




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                           CRIMINAL ACTION NO. 2:20-cr-00063

MICHAEL NELSON




                        MEMORANDUM OPINION AND ORDER

       Pending before the court is Defendant’s motion to suppress 48 pounds of

methamphetamine,1 $41,000 in cash, and all other evidence seized during a search

of his residence by the Metropolitan Drug Enforcement Network Team (“MDENT”).

I find that neither the warrant application nor the warrant itself contain statements

of apparent facts from which a reasonable judicial officer or a reasonable police officer

could find probable cause. For the reasons discussed below, Defendant’s Motion is

GRANTED.




       1  The exact amount of methamphetamine involved is unclear. In Defendant’s Motion to
Suppress, he references 1,676.42 grams, or roughly 3.7 pounds, of methamphetamine. [ECF No. 38].
The Government’s Response [ECF No. 41, at 3] and the Criminal Complaint [ECF No. 1] refer to 48
pounds of methamphetamine. While even the smaller of these two amounts is a disturbing amount of
methamphetamine, the Constitution and the people’s right to be free from unreasonable searches and
seizures are not concerned with the amount of evidence in question.
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 2 of 12 PageID #: 261




   I.      The Warrant and the Search

        On March 13, 2020, Detective Garbin of the Nitro Police Department, on

assignment with MDENT, presented an application for a search warrant to a

magistrate in Kanawha County, West Virginia. According to the warrant application,

Detective Garbin believed that there was evidence inside the Defendant’s home that

he was possessing marijuana in violation of West Virginia Code § 60A-4-401(c).

Detective Garbin included only three relevant statements in support of his warrant

application:

        (1) Two months earlier he had “received information that” Defendant was

           involved in the distribution of “methamphetamine and/or marijuana” at

           “805 North Hills Drive Charleston, West Virginia. [ECF No. 38, Ex. 1].

           Detective Garbin later confirmed that Defendant actually lived at 807

           North Hills Drive.

        (2) Defendant had a criminal history including: (i) a 2012 conviction for

           delivery of marijuana, (ii) a 2015 arrest for possession of marijuana with

           intent to distribute, and (iii) a 2016 arrest for delivery of a controlled

           substance. Detective Garbin included other prior convictions and arrests in

           the warrant application, but they are categorically unrelated to the offense

           being investigated: possession of marijuana.

        (3) Officers had conducted a trash pull investigation of Defendant’s home and

           discovered “several packages of cigarillo’s [sic]” which are “commonly used


                                           2
    Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 3 of 12 PageID #: 262




            to smoke marijuana,” and “a green stem which appeared to be a marijuana

            stem.” Officers conducted a field test of the stem, and it tested positive for

            marijuana.2 Other items were listed from the trash pull, but the warrant

            application made no effort to explain their connection to the offense being

            investigated: possession of marijuana.

        The magistrate then issued a sweeping warrant authorizing MDENT officers

to search the entirety of Defendant’s home for evidence of possession of marijuana

including, but not limited to, electronic devices, books and financial records,

photographs, and address books. Detective Garbin, along with other MDENT officers,

conducted the search on March 18, 2020. Officers seized $41,000 in U.S. currency, 48

pounds of methamphetamine, a desktop computer, and two vehicles.3

        A grand jury returned an Indictment against Defendant on May 12, 2020,

charging him with Conspiracy to Distribute 500 Grams or More of Methamphetamine

in violation of 21 U.S.C. § 846 and Possession with Intent to Distribute 500 Grams or

More of Methamphetamine in violation of 21 U.S.C. § 841(a)(1).

        Defendant asserts that the fruits of the search cannot be used against him




        2 The field test used by officers here does not actually test for marijuana, but for the presence
of THC, a chemical compound found in both hemp and marijuana. Defendant argues that the positive
test result cannot be considered in evaluating the sufficiency of the warrant because hemp has been
legalized in West Virginia and the officers had no way to know if the stem was a marijuana stem or a
hemp stem. I am unpersuaded by this argument because the Fourth Circuit has consistently held that
the sight and smell of marijuana, both identical to that of hemp, can support a finding of probable
cause for search or arrest. Therefore, I will assume the stem was a marijuana stem even though no
laboratory identification tests were run on it.
        3 Despite its sweeping permission to search almost all facets of Defendant’s home,

authorization to search or seize any vehicles is noticeably absent from the warrant.
                                                   3
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 4 of 12 PageID #: 263




because they were discovered and seized in violation of the Fourth Amendment.

   II.      Applicable Law

         The Fourth Amendment to the United States Constitution forbids the

government from violating a private citizen’s security in their home without first

obtaining a warrant. The oath or affirmation of the warrant application must “provide

the magistrate with a substantial basis for determining the existence of probable

cause.” Illinois v. Gates, 462 U.S. 213, 236 (1983). “The principal components of a

determination of reasonable suspicion or probable cause will be the events which

occurred leading up to the stop or search, and then the decision whether these

historical facts, viewed from the standpoint of an objectively reasonable police officer,

amount to reasonable suspicion or to probable cause.” Ornelas v. United States, 517

U.S. 690, 696 (1996). The application for a warrant must include more than “mere

conclusory statements” to support a finding of probable cause. Gates, 462 U.S. at 239.

         While “it is well settled that probable cause may be founded upon hearsay and

information received from informants,” United States v. DeQuasie, 373 F.3d 509, 518

(4th Cir. 2004), a magistrate must know something about the source of information

before relying on it to find that probable cause exists. A “judicial officer’s assessment

of probable cause based upon the totality of the circumstances must include a review

of ‘the veracity and basis of knowledge of persons supplying hearsay information.’”

United States v. Perez, 393 F.3d 457, 461–62 (4th Cir. 2004) (quoting Gates, 462 U.S.

at 238). “Mere confirmation of innocent static details is insufficient to support an


                                           4
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 5 of 12 PageID #: 264




anonymous tip.” United States v. Mendonsa, 989 F.2d 366, 369 (9th Cir. 1993); United

States v. Gibson, 928 F.2d 250, 253 (8th Cir. 1991) (finding that confirming

“innocuous details” was insufficient to show reliability and veracity of tip).

      Likewise, while some weight may normally be given to the fact of prior

convictions of similar crimes, criminal history standing alone cannot sustain a finding

of probable cause. United States v. Melvin, 419 F.2d 136, 141 (4th Cir. 1969). Previous

arrests or convictions can support a finding of probable cause “especially where the

previous arrest or conviction involves a crime of the same general nature as the one

the warrant is seeking to uncover.” United States v. Perkins, 850 F.3d 1109, 1119–20

(9th Cir. 2017). But the more time that has passed since an arrest or conviction, the

less support it gives to a finding of probable cause. United States v. Falso, 544 F.3d

110, 123 (2d Cir. 2008) (finding that stale convictions are only marginally relevant to

a probable cause determination).

      Finally, evidence from a trash pull investigation can support a finding of

probable cause, but the Fourth Circuit Court of Appeals has held that “because

curbside trash is so readily accessible, trash pulls can be subject to abuse.” United

States v. Lyles, 910 F.3d 787, 792 (4th Cir. 2018). The “open and sundry nature of

trash requires that it be viewed with at least modest circumspection.” Id. A mere

scintilla of evidence from a trash pull cannot, on its own, authorize a sweeping general

search of a home. Id. However, evidence from trash pull investigations can support a

sweeping warrant when the evidence is substantial, United States v. Gary, 528 F.3d


                                           5
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 6 of 12 PageID #: 265




324, 326–329 (4th Cir. 2008), or when the investigating officers conduct more than

one trash pull, United States v. Wilkerson, 808 F. App’x 171, 173 (4th Cir. 2020).

      In Lyles, officers applying for a search warrant included evidence from a trash

pull investigation in the application to support a finding of probable cause. Lyles, 910

F.3d at 790. There, the trash pull investigation revealed “three empty packs of rolling

papers, a piece of mail addressed to the home, and three marijuana stems.” Id. at 793.

In reviewing the probable cause determination on appeal, the Fourth Circuit noted

that only one trash pull was conducted, and that it was therefore unlikely to reveal

evidence of recurrent or ongoing activity. The Court concluded that evidence from

this single trash pull was too sparse to “provide a substantial basis for the magistrate

to find probable cause to search the home for evidence of marijuana possession.” Id.

at 794.

      Should I find that the magistrate who issued the warrant in this case did not

have a substantial basis for concluding that probable cause existed, the fruits of the

search do not necessarily need to be suppressed if the good faith exception to the

exclusionary rule applies. The good faith exception provides that “evidence obtained

pursuant to a search warrant issued by a neutral magistrate does not need to be

excluded if the officer’s reliance on the warrant was ‘objectively reasonable,’” United

States v. Perez, 393 F.3d 457, 461 (4th Cir. 2004) (quoting United States v. Leon, 468

U.S. 897, 922 (1984)). But evidence that is obtained pursuant to a search warrant




                                           6
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 7 of 12 PageID #: 266




that is “so lacking in indicia of probable cause as to render official belief in its existent

entirely unreasonable” must be excluded. Leon, 468 U.S. at 922.

       “The key, objectively ascertainable question under Leon is whether a

reasonably well trained officer would have known that the search was illegal in light

of all of the circumstances.” United States v. Thomas, 908 F.3d 68, 73 (4th Cir. 2018)

(emphasis in original). “Among those circumstances are ‘specific, uncontroverted

facts known to the officer[]’” but not included in the warrant or warrant application.

Id. However, where a reasonable officer would know that a probable cause

determination could not be rendered without information conspicuously absent from

his application for a warrant, reliance on the resulting warrant is not objectively

reasonable. United States v. Doyle, 650 F.3d 460, 476 (4th Cir. 2011).

       The reasonableness of relying on the warrant also depends, in part, on the

relationship between the crime that the warrant purports to investigate, the evidence

offered in support of the warrant, and the scope of the search authorized by the

warrant. See Rogers v. Stem, 590 F. App’x 201, 208 (4th Cir. 2014) (refusing to apply

the good faith exception when the evidence supported a crime other than the one

listed in the warrant); accord Messerschmidt v. Millender, 565 U.S. 535, 550 (2012)

(considering the crimes noted in the warrant when assessing its reasonableness). The

good faith exception does not apply in a case with a bare bones affidavit where the

magistrate acted as a “rubber stamp” in approving the search warrant. United States

v. Wilhelm, 80 F.3d 116, 120 (4th Cir. 1996) (citing United States v. Laury, 985 F.2d


                                             7
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 8 of 12 PageID #: 267




1293, 1311 n. 23 (5th Cir. 1993).

        Lyles is, again, particularly informative. The good faith exception cannot apply

in the case of “a flimsy trash pull that produced scant evidence of a marginal offense

but that nonetheless served to justify the indiscriminate rummaging through a

household.” Lyles, 910 F.3d at 797. Lyles, like the case before me now, concerned a

broad sweeping search warrant, authorizing the search of electronic and financial

records to search for evidence of the possession of marijuana based on nothing other

than the presence of a few scraps of marijuana in the trash outside the home.

   III.    Analysis

        The principal question here is whether the warrant application states

apparent facts sufficient to support the magistrate’s conclusion that probable cause

existed. Gates, 462 U.S. at 238–39. The warrant application presents only three facts:

(1) the unsourced and undescribed information “received” by Detective Garbin; (2)

Defendant’s criminal history; and (3) the evidence discovered in the trash pull

investigation. However, the first two of these three facts are so unsubstantiated or

remote that I am left with only one fact to support a sweeping search of an entire

home.

        First, Detective Garbin states that he “received information” that the

Defendant, living at 805 North Hills Drive, was distributing “marijuana and/or

methamphetamine.” But Detective Garbin did not include a single detail about the

source of this information. Was the information from another police officer? An


                                            8
   Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 9 of 12 PageID #: 268




anonymous tip? Was the information overheard in an elevator? No one reviewing the

warrant would have any way of knowing where this information came from. This is

unacceptable. When applying for a search warrant based on hearsay, the applicant

must include facts in support of the source’s reliability and accuracy.

      Detective Garbin did no such thing here. Rather, he supported this

“information” with mere details of his investigation following up on the tip. This falls

short. Detective Garbin confirmed that Defendant actually lived at 807 North Hills

Drive, not 805, by checking law enforcement databases. He further confirmed that

two of the vehicles often seen in front of the home were registered to Defendant. The

confirmation of these innocuous static details does not provide any information about

the reliability or accuracy of the “received information” or its source. These details

were available to any person with an internet connection. Because no details were

provided about the information’s source, it could not support a finding of probable

cause that evidence of marijuana possession would be found in Defendant’s home.

      Detective Garbin also included Defendant’s criminal history in the warrant

application, detailing six different arrests and convictions. But only three of these

arrests and convictions are relevant to the crime being investigated: possession of

marijuana. Defendant was convicted of delivery of marijuana in 2012; arrested for

but not convicted of possession with intent to distribute marijuana in 2015; and

arrested for but not convicted of delivery of a controlled substance in 2016. These

events are far too temporally remote from the search in question to support a finding


                                           9
  Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 10 of 12 PageID #: 269




of probable cause that evidence of marijuana possession would be found in

Defendant’s home.

        Having determined that the “received information” and Defendant’s criminal

history offer no practical support to a finding of probable cause, I am left with the

meager evidence from the trash pull investigation. Therefore, it is clear that Lyles

controls and the fruits of this search must be suppressed.

        From two trash bags taken from the front of Defendant’s home, officers

discovered several packages of cigarillos, “commonly use[d] to smoke marijuana,” and

“a green stem which appeared to be a marijuana stem.” Detective Garbin did list other

items discovered in the trash pull investigation, but he made no effort to explain how

those items were connected to the crime being investigated, possession of marijuana,

or how they supported a finding of probable cause. Therefore, I am, just as the

magistrate judge should have been, left with the cigarillos and the single marijuana

stem.

        The evidence here is even more sparse than it was in Lyles. From the trash

pull in Lyles, investigators recovered three empty packages of rolling papers and

three marijuana stems. 910 F.3d at 793. Here officers discovered only a single

marijuana stem. And like in Lyles, officers here conducted only a single trash pull

investigation which is unlikely to reveal evidence of recurrent or ongoing activity.

None of the additional facts or repeated trash pulls that are found in cases where the

Fourth Circuit has upheld search warrants based on trash pull investigations are


                                         10
  Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 11 of 12 PageID #: 270




present in this case. A miniscule scrap of marijuana and empty packages of a legal

tobacco product are clearly insufficient to provide a substantial basis for the

magistrate to find probable cause to search Defendant’s entire home for evidence of

marijuana possession.

      Even when considered in the aggregate, the evidence presented to the

magistrate in the warrant application is no greater than the sum of its parts. In the

same way that even a small child could not sit on a stool with three rotten legs, the

magistrate’s finding of probable cause cannot be supported by the three dubious

justifications provided by the Government. I find that there was no substantial basis

for the magistrate’s conclusion that probable cause existed.

      Having found that there was no substantial basis for the magistrate’s finding

of probable cause, I now turn to whether the good faith exception applies in this case.

At this point the Government asks me to consider, as I am required to, facts known

to Detective Garbin that were not included in the warrant application. The

Government asserts those additional facts would make Detective Garbin’s reliance

on the warrant reasonable.

      First, though Detective Garbin was aware of the actual source of his

information, he was also aware that the confidential source had provided the tip two

months prior to the warrant application, that this source had never provided reliable

information before, and that the source had skipped town the month before. Next,

Detective Garbin was aware that he had set up a pole camera in front of Defendant’s


                                          11
  Case 2:20-cr-00063 Document 46 Filed 04/22/21 Page 12 of 12 PageID #: 271




home, surveilled Defendant’s home for an entire month, and observed no suspicious

activity. None of these additional facts known to Detective Garbin are sufficient to

make his reliance on the warrant reasonable.

      Also, like in Lyles, this warrant was unreasonably broad—bordering on a

general warrant—to investigate possession of marijuana. It authorized the search of

electronic devices and financial records that have no connection to the offense of

marijuana possession.

      The Fourth Circuit’s conclusion in Lyles applies as well here as it did there.

             Leon’s standard is ultimately an “objective” one. And
             objectively speaking, what transpired here is not
             acceptable. What we have before us is a flimsy trash pull
             that produced scant evidence of a marginal offense but that
             nonetheless served to justify the indiscriminate
             rummaging through a household. Law enforcement can do
             better.

Lyles, 910 F.3d at 797 (internal citation omitted). Defendant’s Motion to Suppress is

GRANTED. The court DIRECTS the Clerk to send a copy of this Order to the

defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal. The court further DIRECTS the Clerk to post

a copy of this published opinion on the court’s website, www.wvsd.uscourts.gov.

                                       ENTER:       April 22, 2021




                                         12
